Citation Nr: 0624344	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher initial evaluation for a left 
ankle disability, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to a higher initial evaluation for a right 
ankle disability, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to a higher initial evaluation for a deviated 
nasal septum, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.  

5.  Entitlement to service connection for partial impotence. 

6.  Entitlement to service connection for alopecia.

7.  Entitlement to service connection for sleep apnea.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  A rating 
decision of December 2002 granted service connection for a 
left ankle disability, right ankle disability, a deviated 
nasal septum and headaches.  That rating decision also denied 
service connection for alopecia and partial impotence.  The 
left and right ankle disabilities are each currently rated as 
10 percent disabling.  The deviated nasal septum is currently 
evaluated as 10 percent disabling.  The headaches are 
currently evaluated as 30 percent disabling.  A rating 
decision of March 2005 denied service connection for sleep 
apnea.  

The veteran was afforded a video conference hearing before 
the undersigned Veterans Law Judge on April 9, 2006.

All of the issues on appeal, but for the issue of service 
connection for partial impotence, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not incur partial impotence in service, and 
partial impotence is not otherwise related to service.


CONCLUSION OF LAW

Service connection for partial impotence is not established.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
letters dated in June 2002 and April 2005.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  In 
this case, the veteran has not received notice concerning the 
disability rating and effective date.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein:  The 
June 2002 and April 2005 letters provided information about 
the evidence necessary to establish a claim of service 
connection.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim of service connection for partial 
impotence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issue below, 
any such downstream issue is rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, the was 
fulfilled by the April 2005 letter when it asked the claimant 
to submit any relevant evidence in his possession.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the vet received a VA examination and the RO has 
obtained all evidence relevant to the issue of service 
connection for partial impotence.  The RO has obtained all 
private treatment records identified by the veteran.  The 
veteran and his representative have given no indication of 
the presence of outstanding evidence.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Analysis

The veteran has filed a claim for service connection of 
partial impotence.  Service connection for this disorder may 
be granted if it resulted from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a)(2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

After a through review of the veteran's service medical 
records, the Board is unable to find any references to 
complaints of or treatment for partial impotence.  The 
earliest diagnosis of partial impotence (erectile 
dysfunction) appears in an August 2000 treatment note from 
Kaiser Permanente.  The veteran's service medical records, 
however, do reveal complaints and diagnoses of dysuria, for 
which the veteran underwent a cystoscopy.

In December 2003 the veteran was seen at the VA medical 
center in an attempt to determine the etiology of his partial 
impotence.  The VA examiner specifically addressed whether 
the veteran's in-service dysuria and/or cystoscopy could be 
related to his partial impotence.  Based upon the rationale 
that the veteran's erectile dysfunction had its onset five or 
eight years after the cystoscopy, and because the dysuria was 
present well before the cystoscopy and erectile dysfunction, 
the examiner found the veteran's in-service dysuria to be 
unrelated to his partial impotence.  The examiner found the 
veteran's erectile dysfunction to be indeterminate in its 
causation and that it is less likely than not that the 
partial impotence (erectile dysfunction) is a result of the 
in-service cytoscopy.  The examiner also noted that the 
veteran's erectile dysfunction is treated well with 
medication.  

Because there is no event, injury or disease giving rise to 
the veteran's current partial impotence (erectile 
dysfunction) and because the competent medical evidence of 
record is against the claim, service connection for partial 
impotence must be denied.  The preponderance of the evidence 
is against the claim, the benefit-of-the doubt rule is 
inapplicable and the claim is denied.


ORDER

Entitlement to service connection for partial impotence is 
denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date for 
the claims for higher initial ratings remanded herein.  

As mentioned hereinabove, the VCAA requires that a medical 
examination should be afforded unless "no reasonable 
possibility" exists that an examination would aid in 
substantiating the veteran's claim.  Duenas v. Principi, 18 
Vet. App. 112 (2004) (per curiam); 38 U.S.C.A. § 5103A (West 
2002).  VA will provide a medical examination when necessary 
to decide the claim, and an examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, and indicates that the claimed disability may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(4) (2005). 

At his Board hearing, the veteran indicated that he had 
undergone surgery on his deviated nasal septum in April 2006 
at the VA medical center.  In claims for compensation, the 
VCAA requires that VA obtain evidence in the custody of a 
Federal department or agency, unless VA concludes that such 
evidence does not exist or further efforts to obtain such 
evidence would be futile.  38 C.F.R. § 3.159 (2005).  
Accordingly, a remand is warranted to obtain these 
outstanding VA medical records.  

The record contains a March 2006 diagnosis of scarring 
alopecia from Kaiser Permanente and the earliest notation of 
alopecia found in the record is dated in January 2001.  That 
record describes an area of hair loss in the right frontal 
skull and refers the veteran for a dermatological consult, 
which occurred in March 2001 and resulted in a final 
diagnosis of skin, right scalp, mild papulosquamous 
dermatitis with perifolliculitis.  The veteran's service 
records are replete with notations regarding perifolliculitis 
barbae, albeit on a different area of the veteran's scalp.  
Accordingly, the evidence suggests that the veteran's skin 
disorder of the scalp may be related to service and a VA 
medical examination is necessary to decide the claim. 

The record contains a letter from Jose Loredo, M.D., dated in 
March 2005 that addresses the veteran's sleep apnea and 
states that the veteran was diagnosed as having obstructive 
sleep apnea in May 2004, and that a broken nose can 
predispose an individual to sleep apnea.  The record 
discloses that the veteran broke his nose in service.  
Accordingly, the evidence suggests that the veteran's sleep 
apnea may be related to his in-service broken nose and a 
medical examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all off the 
veteran's outstanding VA medical records.  
All responses and/or evidence received 
should be associated with the claims file.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

3.  The veteran should be afforded a VA 
examination to address the etiology of his 
claimed alopecia.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
address whether it is at least as likely 
as not that the veteran's current alopecia 
and or other skin disability is related to 
the skin disorder noted in service.  

4.  The veteran should be afforded a VA 
examination to address the etiology of his 
claimed sleep apnea.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
address whether it is at least as likely 
as not that the veteran's current sleep 
apnea is related to his in-service nasal 
fracture.

5.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issues on appeal.  If the 
determination of the claims remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the Case 
and provide the veteran and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


